The prisoner's counsel admitted the killing, and put the defense on the ground of delirium or temporary derangement, produced by long continued drunkenness. The prisoner went to the house of the deceased in October last, armed with a rifle, called her to the door, and as soon as she appeared, discharged the gun and killed her. The Court charged the jury as follows: "These facts being proved, the law adjudges it to be murder. The counsel have requested me to charge you that, in case of a reasonable doubt in your minds, respecting the guilt of the prisoner, you ought to acquit him. I admit the rule to be true, but I dissent altogether from the prisoner's counsel in respect to its application here. If the question before you was, whether the prisoner did the act, it would apply; and if there were a question, whether the deceased came to her death by reason of the wound, which the prisoner gave, it would apply; but where he admits the killing, or it is proved, every matter of mitigation or excuse must come from him. He is not required to show the matter of excuse *Page 367 
beyond a reasonable doubt, but must offer such testimony as will satisfy you that his defense is established. He must prove his case as you would require the proof of any fact, about which parties are at issue. Reasonable doubt, in the humanity of our law, is exercised for a prisoner's sake, that he may be acquitted if his case will allow it. It is never applied for his condemnation." Prisoner's counsel excepted.
Verdict for the State, finding the defendant guilty of murder. Sentence and appeal.
Every one is presumed to be of sound mind until the contrary is proven; Best on Presumptions, 57 and 170. This rule is necessary for the due administration of the law, as well in the criminal as on the civil side of the docket, and there is no reason for relaxing it.
His Honor made the application of the doctrine as to "a reasonable doubt" to the question involved in the case, correctly, with much clearness and force of statement. We will not enter into a discussion, because the matter is settled, and there is no consideration for treating it in any aspect as an open question; State v. Johnson, 3 Jones' Rep. 266; State v. Craton, 6 Ire. Rep. 164. There is no error. This opinion must be certified to the Superior Court, to the end, that further proceedings may be had according to law.
PER CURIAM,                        Judgment affirmed.